Exhibit 10.95

AMENDMENT TO CONSULTING AGREEMENT

This AMENDMENT TO CONSULTING AGREEMENT (the “Amendment”) is made and entered
into as of May 16, 2006, by and between Cortex Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Gary D. Tollefson, M.D., Ph.D., an individual
residing in the State of Indiana (“Consultant”).

RECITALS

A. The Company currently engages Consultant pursuant to the terms and conditions
of that certain Consulting Agreement dated April 16, 2004 (the “Consulting
Agreement”).

B. The Company and Consultant desire to amend the Consulting Agreement to extend
the term set forth therein and to modify the compensation arrangement set forth
therein, as provided in greater detail below.

NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth and for other valuable consideration, the Company and
Consultant hereby agree as follows:

AGREEMENT

1. Definitions. Unless otherwise defined, capitalized terms used herein shall
have the meanings assigned to them in the Consulting Agreement.

2. Term. Section 2(a) of the Consulting Agreement is hereby amended and restated
in its entirety to read as follows:

“Term. Consultant’s engagement with the Company shall commence on the Effective
Date and shall continue for a period of thirty-six (36) months thereafter,
subject to earlier termination as hereinafter provided.”

3. Consideration. Section 3(a) of the Consulting Agreement is hereby amended and
restated in its entirety to read as follows:

“Compensation for Services. During the term of this Agreement, commencing
April 16, 2006, Consultant shall be paid six thousand dollars ($6,000) per
calendar month, payable by the tenth (10th) day of such month, pro-rated for any
partial month. Such payment shall entitle the Company to two (2) Billing Days of
Consultant’s time per month, at three thousand dollars ($3,000) per Billing Day.
A “Billing Day” as used in this Agreement shall mean eight hours of work, not
including travel time to and from the Company. In the event that Consultant
incurs less than two (2) Billing Days of service in any given month, such unused
time shall accrue to the credit of the Company for future use. In the event that
Consultant incurs more than two (2) Billing Days of service in any given month,
such excess time shall accrue to the credit of Consultant and be offset against
future requirements in the Company’s discretion. However, Consultant shall
obtain the prior consent of the Chief Executive Officer of the Company to
provide services in excess of twenty-four (24) Billing Days per year. Consultant
shall send the Company written notice of his actual time spent performing
consulting services hereunder within ten (10) days following the end of each
calendar quarter during the term of this Agreement. Any time spent on activities
or services provided to the Company relating to Consultant’s membership on the
Company’s Board of Directors or any committee thereof, if applicable, shall not
be included in the calculation of Consultant’s time spent performing consulting
services under this Agreement.”



--------------------------------------------------------------------------------

4. Continuing Force and Effect. Except as herein expressly amended, modified
and/or supplemented, all terms, covenants and provisions of the Consulting
Agreement are and shall remain in full force and effect and all references
therein to such Consulting Agreement shall henceforth refer to the Consulting
Agreement as amended by this Amendment. This Amendment shall be deemed
incorporated into, and a part of, the Consulting Agreement.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been made and entered into as of the date
and year first above written.

 

“Company” Cortex Pharmaceuticals, Inc. /s/ Roger G. Stoll Roger G. Stoll, Ph.D.
President and Chief Executive Officer “Consultant” /s/ Gary D. Tollefson Gary D.
Tollefson, M.D., Ph.D.